UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22754 Morgan Creek Series Trust (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip Code) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, Delaware 19808 (Name and address of agent for service) Registrant’s Telephone Number, including area code (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. The Registrant’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Morgan Creek Tactical Allocation Fund Schedule of Investments June 30, 2014 (UNAUDITED) Shares Value ($) Long Positions 132.0% Common Stocks 110.4% Consumer Discretionary 24.6% Automobiles 1.9% Toyota Motor Corp. (ADR) Hotels, Restaurants & Leisure 1.2% OPAP SA Internet & Catalog Retail 12.9% FTD Companies, Inc.* Liberty Interactive Corp. Class A* Liberty Ventures Series A* Priceline Group, Inc.* TripAdvisor, Inc.* Vipshop Holdings Ltd. (ADR)* Media 6.7% Charter Communications, Inc. Class A* Liberty Global PLC Series C* Naspers Ltd. N Shares Twenty-First Century Fox, Inc. Class A Walt Disney Co. (The) Multiline Retail 1.9% Sears Holdings Corp.* Consumer Staples 3.9% Personal Products 2.7% Herbalife Ltd. Nu Skin Enterprises, Inc. Class A Tobacco 1.2% Japan Tobacco, Inc. Energy 12.8% Energy Equipment & Services 2.4% Halliburton Co. Oil, Gas & Consumable Fuels 10.4% Energy Transfer Equity LP EOG Resources, Inc. EQT Corp. Gulfport Energy Corp.* Kodiak Oil & Gas Corp.* Marathon Petroleum Corp. Plains GP Holdings LP Class A Valero Energy Corp. YPF SA (ADR) Financials 15.9% Banks 10.8% Banco Macro SA (ADR) Piraeus Bank SA* Resona Holdings, Inc. Sberbank of Russia (ADR) Shinsei Bank Ltd. Morgan Creek Tactical Allocation Fund Schedule of Investments June 30, 2014 (UNAUDITED) Shares Value ($) Sumitomo Mitsui Financial Group, Inc. (ADR) Insurance 2.2% American International Group, Inc. MS&AD Insurance Group Holdings, Inc. NKSJ Holdings, Inc. Real Estate Management & Development 1.0% Altisource Asset Management Corp.* Thrifts & Mortgage Finance 1.9% Federal Home Loan Mortgage Corp.* Federal National Mortgage Association* Health Care 6.9% Biotechnology 2.1% Chimerix, Inc.* Heron Therapeutics, Inc.* Pharmaceuticals 4.8% Endo International PLC* Flamel Technologies SA (ADR)* Horizon Pharma, Inc.* Valeant Pharmaceuticals International, Inc.* Industrials 17.2% Aerospace & Defense 1.0% TransDigm Group, Inc. Airlines 11.0% Alaska Air Group, Inc. American Airlines Group, Inc.* Delta Air Lines, Inc. Republic Airways Holdings, Inc.* Southwest Airlines Co. United Continental Holdings, Inc.* Building Products 1.2% Allegion PLC Machinery 2.2% Colfax Corp.* IHI Corp. Professional Services 0.6% Acacia Research Corp. Road & Rail 1.2% Avis Budget Group, Inc.* Information Technology 25.2% Communications Equipment 1.3% QUALCOMM, Inc. Morgan Creek Tactical Allocation Fund Schedule of Investments June 30, 2014 (UNAUDITED) Shares Value ($) Internet Software & Services 13.3% Google, Inc. Class A* Qihoo 360 Technology Co., Ltd. (ADR)* SouFun Holdings Ltd. (ADR) Tencent Holdings Ltd. Yandex NV Class A* IT Services 2.2% FleetCor Technologies, Inc.* MasterCard, Inc. Class A Semiconductors & Semiconductor Equipment 5.1% Micron Technology, Inc.* Software 1.1% Oracle Corp. Technology Hardware, Storage & Peripherals 2.2% Apple, Inc. Materials 2.8% Chemicals 2.8% CF Industries Holdings, Inc. Platform Specialty Products Corp.* WR Grace & Co.* Utilities 1.1% Electric Utilities 1.1% Pampa Energia SA (ADR)* Total Common Stocks (Cost $47,821,300) Warrants 2.3% Financials 2.3% Banks 2.3% Alpha Bank AE, Expiration Date 12/10/2017* (Cost $830,034) Exchange-Traded Funds 13.6% iShares 20+ Year Treasury Bond Fund iShares MSCI Italy Capped Fund iShares MSCI Spain Capped Fund Market Vectors Africa Index Fund ProShares UltraShort Yen Fund* Total Exchange-Traded Funds (Cost $6,212,272) Principal Amount ($) Value ($) Foreign Government 2.5% Republic of Argentina, 8.28%, 12/31/2033 (Cost $1,009,414) Morgan Creek Tactical Allocation Fund Schedule of Investments June 30, 2014 (UNAUDITED) Shares Value ($) Participatory Notes 3.2% Consumer Discretionary 1.2% Distributors 0.7% Abdullah Al Othaim Markets (Issuer Morgan Stanley BV), Expiration Date 9/3/2015* Hotels, Restaurants & Leisure 0.5% Al Tayyar Travel Group (Issuer Morgan Stanley BV), Expiration Date 9/12/2014* Financials 0.5% Insurance 0.5% BUPA Arabia (Issuer Morgan Stanley BV), Expiration Date 2/10/2016* Materials 0.5% Chemicals 0.5% Yanbu National Petrochemicals Co. (Issuer Morgan Stanley BV), Expiration Date 12/15/2016* Telecommunication Services 1.0% Diversified Telecommunication Services 1.0% Etihad Etisalat Co. (Issuer Morgan Stanley BV), Expiration Date 9/3/2015* Saudi Telecom Co. (Issuer Morgan Stanley BV), Expiration Date 8/6/2014* Total Participatory Notes (Cost $1,589,869) Short-Term Investments 0.3% Affiliated Investment Companies 0.3% SSgA Prime Money Market Fund, 0.01% ** (Cost $172,901) % of Net Assets Value ($) Total Long Positions (Cost $57,635,790) † Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $58,344,489.At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $5,314,432.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,973,293 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,658,861. Morgan Creek Tactical Allocation Fund Schedule of Investments June 30, 2014 (UNAUDITED) Shares Value ($) Securities Sold Short 33.1% Exchange-Traded Funds 30.5% iShares MSCI ACWI ex-U.S. Fund iShares Russell 2000 Fund ProShares UltraPro QQQ Fund ProShares Ultra S&P500 Fund Total Exchange-Traded Funds (Proceeds $13,283,345) Common Stocks 2.6% Consumer Discretionary 1.0% Textiles, Apparel & Luxury Goods 1.0% Coach, Inc. Health Care 1.6% Health Care Technology 1.6% Castlight Health, Inc. Class B Total Common Stocks (Proceeds $1,263,560) Total Securities Sold Short (Proceeds $14,546,905) * Non-income producing security. ** Current yield; not a coupon rate. ACWI All Country World Index ADR American Depository Receipt MSCI Morgan Stanley Capital International Morgan Creek Tactical Allocation Fund Notes to Schedule of Investments Security Valuation Investments are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) on each day the exchange is open for trading. U.S. GAAP requires the Fund to disclose the fair value of its investments in a three-level hierarchy (Levels 1, 2, and 3). Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade. Long positions for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Short positions for which no sales are reported are valued at the calculated mean between the most recent bid and ask quotations on the relevant market or, if a mean cannot be determined, at the most recent ask quotation. Equity securities are categorized as Level 1 securities. Exchange-Traded Funds ("ETFs") and Closed-End Investment Companies are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade and are categorized as Level 1. ETFs for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Exchange-traded options are valued at the last sale price or, in the absence of a sale, the mean between the closing bid and asked prices or at the most recent asked price (bid for purchased options) if no bid or asked price are available. Exchange-traded options are categorized as Level 1. Over-the-counter written or purchased options are valued at prices supplied by a Board approved pricing vendor, if available, and otherwise are valued at the price provided by the broker-dealer with which the option was traded. Over-the-counter written or purchased options are generally categorized as Level 2. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board of Trustees and are generally categorized as Level 3. In accordance with the Fund’s valuation procedures, factors used in determining value may include, but are not limited to, the type of the security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security’s disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or pricing services; information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company’s or issuer’s financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Changes in valuation techniques may result in transfers into or out of an investment’s assigned level within the fair value hierarchy. In addition, in periods of market dislocation, the observability of prices and inputs may be reduced for many instruments. This condition, as well as changes related to the liquidity of investments, could cause a security to be reclassified between levels. U.S. GAAP requires additional disclosures about fair value measurements for material Level 3 securities, if any (determined by each category of asset or liability as compared to a Fund’s total net assets separately identified in the “Valuation Inputs” table below). At June 30, 2014, there were no Level 3 classes of investments with significant unobservable inputs subject to this additional disclosure. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 – Valuations based primarily on inputs that are unobservable and significant (including the Portfolio’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (a) $ $
